DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 3/15/22. Claims 1-20 have been cancelled. Claims 21, 28, 35, and 40 have been amended. Claims 21-41 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and accepted. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giras (CA 2,184,563) in view of Momose (US 5,483,446).

Regarding claim 21, Giras discloses a robotic system (see e.g. at least Abstract), comprising:
one or more sensors configured to receive a sensory context (e.g. at least tag reader 30, see e.g. at least pg. 6, p. 4, Fig. 1, and related text);
a non-transitory computer readable medium comprising computer readable instructions stored thereon (e.g. at least processor, see e.g. at least pg. 8, p.4, cl. 7-8); and
at least one processor configured to execute the computer readable instructions (id.) to, 
output a first signal by a learning predictor based on a current teaching signal and the sensory context (see e.g. at least pg. 7, p. 3, pg. 8, p. 3, pg. 9, 2-3, outputting state characteristics corresponding to an identified virtual tag 16 using a trained neural network 22);
output a second signal by a pre-configured predictor based on the preconfigured predictor receiving the sensory context (e.g. at least state characteristics from e.g. GPS 15, navigator 20, first converter 21, tag reader 30, see e.g. at least pg. 3, p. 4, pg. 6, p. 1, 4, pg. 12, p. 1, Fig. 2, and related text), wherein the pre-configured predictor, operating contemporaneously to the learning predictor (id., see also e.g. at least Fig. 3a-3b), is configured to output the second signal based on a pre-configured configuration prior to receipt of a current teaching signal (id.); and
output a third signal based on the sensory context and the first and second signals (see e.g. at least pg. 12, p. 1-4, processing, via a Kalman filter 32, state characteristics from a plurality of sources including past observed data and present data from the GPS 15, navigator 20, first converter 21, second converter 23, tag reader 30, inertial measurement unit 18, wherein the state characteristics of each source are independently weighted depending upon the confidence level in the accuracy of the source), the third signal being configured to cause the robotic system to perform a task (see e.g. at least pg. 13, p. 1, using the filtered state characteristics to control traffic).
Additionally, Momose teaches limitations not expressly disclosed by Giras including namely: [output a second signal by a pre-configured predictor based on the pre-configured predictor receiving a sensory context] contemporaneously to a learning-predictor (see e.g. at least 17:62-18:22, Fig. 17, and related text, illustrating a fuzzy interference module outputting road traffic condition data in response to receiving vehicle driving parameters contemporaneously with a neural network module; see also e.g. at least 19:30-57, Fig. 19, and related text, illustrating a mode determining unit 32 and road surface detecting unit 33 both contemporaneously receiving vehicle driving parameters and producing output), [wherein the pre-configured predictor, operating contemporaneously to the learning predictor] (id.) and independent from a first signal (e.g. at least driver’s maneuvering state, id.), [is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal] (id., outputting road traffic condition data independent from the driver’s maneuvering state data).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Giras by configuring at least one processor to output a second signal by a pre-configured predictor based on the pre-configured predictor receiving the sensory context contemporaneously to the learning-predictor, wherein the pre-configured predictor, operating contemporaneously to the learning predictor and independent from the first signal, is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal as taught by Momose in order to provide a vehicle running characteristic controlling method and apparatus for controlling a vehicle running characteristic so as to be optimum for the vehicle maneuvering state, which has been estimated by the aforesaid estimating method and apparatus, thereby enabling vehicle drive suited to an overall vehicle driving state, which includes the vehicle maneuvering state and environmental conditions (Momose: 2:19-26).

Regarding claims 22, 29, and 36, Modified Giras discloses that the pre-configured predictor produces the second signal based on a prior training of a behavior of the robotic system (Giras: e.g. at least reference signatures, see e.g. at least pg. 7, p. 3, Fig. 2, and related text).

Regarding claims 23 and 30, Modified Giras discloses that,
the sensory context corresponds to detection of an object in an environment of the robotic system (Giras:e.g. at least physical tag 14, see e.g. at least pg. 6, p. 4, Fig. 1-2, and related text); and
the current teaching signal corresponds to the task of the robotic system in response to detection of the object (Giras:see e.g. at least pg. 1, p. 2, pg. 13, p. 1).

Regarding claims 24, 31, and 37, Modified Giras discloses that,
the task comprises the robotic system navigating along a route (Giras:see e.g. at least pg. 1, p. 2, pg. 13, p. 1, Fig. 1, and related text); and
the current teaching signal causes the robotic system to learn the route, the current teaching signal corresponding to user input (Giras:see e.g. at least pg. 3, p. 3, pg. 5, p. 2, Fig. 2, and related text).

Regarding claims 25, 32, and 38, Modified Giras discloses that the at least one processor is further configured to execute the computer readable instructions to,
select the second signal if the sensory context comprises detection of an object (Giras:see e.g. at least pg. 6, p. 4, Fig. 1-2, and related text); and
select the first signal if the sensory context does not comprise the detection of an object (Giras:see e.g. at least pg. 12, p. 4).

Regarding claims 26, 33, and 39, Modified Giras discloses that the at least one processor is further configured to execute the instructions to:
cause the learning predictor to produce a first confidence information associated with the first signal (Giras:see e.g. at least pg. 12, p. 3, determining confidence level of state characteristics from each source), and 
cause the pre-configured predictor to produce a second confidence information associated with the second signal (Giras:id.); and
the third signal is a weighted combination of the first and second signals (Giras:id.), wherein the weighted combination is based on the first and second confidence information (Giras:id., determining state characteristics by applying independent weights to the state characteristics from each source depending upon the confidence level in the accuracy of the source).

Regarding claims 27 and 34, Modified Giras discloses that the teaching signal corresponds to navigation of a route along a target trajectory of the robotic system in accordance with the task (Giras:see e.g. at least pg. 1, p. 2, pg. 13, p. 1).

Regarding claim 28, Giras discloses a non-transitory computer readable storage medium comprising computer readable instructions stored thereon (e.g. at least processor, see e.g. at least pg. 8, p.4, cl. 7-8) that, when executed by at least one processor (id.), configure the at least one processor to,
output a first signal by a learning predictor based on a teaching signal and the sensory context (see e.g. at least pg. 7, p. 3, pg. 8, p. 3, pg. 9, 2-3, outputting state characteristics corresponding to an identified virtual tag 16 using a trained neural network 22);
output a second signal by a pre-configured predictor based on the preconfigured predictor receiving the sensory context (e.g. at least state characteristics from e.g. GPS 15, navigator 20, first converter 21, tag reader 30, see e.g. at least pg. 3, p. 4, pg. 6, p. 1, 4, pg. 12, p. 1, Fig. 2, and related text), wherein the pre-configured predictor, operating contemporaneously to the learning predictor (id., see also e.g. at least Fig. 3a-3b), is configured to output the second signal based on a pre-configured configuration prior to receipt of a current teaching signal (id.); and
output a third signal based on the sensory context and the first and second signals (see e.g. at least pg. 12, p. 1-4, processing, via a Kalman filter 32, state characteristics from a plurality of sources including past observed data and present data from the GPS 15, navigator 20, first converter 21, second converter 23, tag reader 30, inertial measurement unit 18, wherein the state characteristics of each source are independently weighted depending upon the confidence level in the accuracy of the source), the third signal being configured to cause the robotic system to perform a task (see e.g. at least pg. 13, p. 1, using the filtered state characteristics to control traffic).
Additionally, Momose teaches limitations not expressly disclosed by Giras including namely: [output a second signal by a pre-configured predictor based on the pre-configured predictor receiving a sensory context] contemporaneously to a learning-predictor (see e.g. at least 17:62-18:22, Fig. 17, and related text, illustrating a fuzzy interference module outputting road traffic condition data in response to receiving vehicle driving parameters contemporaneously with a neural network module; see also e.g. at least 19:30-57, Fig. 19, and related text, illustrating a mode determining unit 32 and road surface detecting unit 33 both contemporaneously receiving vehicle driving parameters and producing output), [wherein the pre-configured predictor, operating contemporaneously to the learning predictor] (id.) and independent from a first signal (e.g. at least driver’s maneuvering state, id.), [is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal] (id., outputting road traffic condition data independent from the driver’s maneuvering state data).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Giras by configuring at least one processor to output a second signal by a pre-configured predictor based on the pre-configured predictor receiving the sensory context contemporaneously to the learning-predictor, wherein the pre-configured predictor, operating contemporaneously to the learning predictor and independent from the first signal, is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal as taught by Momose in order to provide a vehicle running characteristic controlling method and apparatus for controlling a vehicle running characteristic so as to be optimum for the vehicle maneuvering state, which has been estimated by the aforesaid estimating method and apparatus, thereby enabling vehicle drive suited to an overall vehicle driving state, which includes the vehicle maneuvering state and environmental conditions (Momose: 2:19-26).

Regarding claim 35, Giras discloses a method for navigating a robotic system (see e.g. at least Abstract), comprising:
outputting a first signal by a learning predictor based on a teaching signal and the sensory context (see e.g. at least pg. 7, p. 3, pg. 8, p. 3, pg. 9, 2-3, outputting state characteristics corresponding to an identified virtual tag 16 using a trained neural network 22);
outputting a second signal by a pre-configured predictor based on the preconfigured predictor receiving the sensory context (e.g. at least state characteristics from e.g. GPS 15, navigator 20, first converter 21, tag reader 30, see e.g. at least pg. 3, p. 4, pg. 6, p. 1, 4, pg. 12, p. 1, Fig. 2, and related text), wherein the pre-configured predictor, operating contemporaneously to the learning predictor (id., see also e.g. at least Fig. 3a-3b), is configured to output the second signal based on a pre-configured configuration prior to receipt of a current teaching signal (id.); and
outputting a third signal based on the sensory context and the first and second signals (see e.g. at least pg. 12, p. 1-4, processing, via a Kalman filter 32, state characteristics from a plurality of sources including past observed data and present data from the GPS 15, navigator 20, first converter 21, second converter 23, tag reader 30, inertial measurement unit 18, wherein the state characteristics of each source are independently weighted depending upon the confidence level in the accuracy of the source), the third signal being configured to cause the robotic system to perform a task (see e.g. at least pg. 13, p. 1, using the filtered state characteristics to control traffic).
Additionally, Momose teaches limitations not expressly disclosed by Giras including namely: [output a second signal by a pre-configured predictor based on the pre-configured predictor receiving a sensory context] contemporaneously to a learning-predictor (see e.g. at least 17:62-18:22, Fig. 17, and related text, illustrating a fuzzy interference module outputting road traffic condition data in response to receiving vehicle driving parameters contemporaneously with a neural network module; see also e.g. at least 19:30-57, Fig. 19, and related text, illustrating a mode determining unit 32 and road surface detecting unit 33 both contemporaneously receiving vehicle driving parameters and producing output), [wherein the pre-configured predictor, operating contemporaneously to the learning predictor] (id.) and independent from a first signal (e.g. at least driver’s maneuvering state, id.), [is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal] (id., outputting road traffic condition data independent from the driver’s maneuvering state data).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Giras by outputting a second signal by a pre-configured predictor based on the pre-configured predictor receiving the sensory context contemporaneously to the learning-predictor, wherein the pre-configured predictor, operating contemporaneously to the learning predictor and independent from the first signal, is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal as taught by Momose in order to provide a vehicle running characteristic controlling method and apparatus for controlling a vehicle running characteristic so as to be optimum for the vehicle maneuvering state, which has been estimated by the aforesaid estimating method and apparatus, thereby enabling vehicle drive suited to an overall vehicle driving state, which includes the vehicle maneuvering state and environmental conditions (Momose: 2:19-26).

Regarding claim 40, Giras discloses:
one or more sensors configured to receive a sensory context (e.g. at least tag reader 30, see e.g. at least pg. 6, p. 4, Fig. 1, and related text);
a non-transitory computer readable storage medium comprising computer readable instructions stored thereon (e.g. at least processor, see e.g. at least pg. 8, p.4, cl. 7-8); and
at least one processor configured to execute the computer readable instructions (id.) to, 
output a first signal by a learning predictor based on a current teaching signal and the sensory context (see e.g. at least pg. 7, p. 3, pg. 8, p. 3, pg. 9, 2-3, outputting state characteristics corresponding to an identified virtual tag 16 using a trained neural network 22);
output a second signal by a pre-configured predictor based on the preconfigured predictor receiving the sensory context (e.g. at least state characteristics from e.g. GPS 15, navigator 20, first converter 21, tag reader 30, see e.g. at least pg. 3, p. 4, pg. 6, p. 1, 4, pg. 12, p. 1, Fig. 2, and related text), wherein the pre-configured predictor, operating contemporaneously to the learning predictor (id., see also e.g. at least Fig. 3a-3b), is configured to output the second signal based on a pre-configured configuration prior to receipt of a current teaching signal (id.); and
cause the pre-configured predictor to produce a second confidence information associated with the second signal (see e.g. at least pg. 12, p. 3); and
output a third signal based on the sensory context and the first and second signals (see e.g. at least pg. 12, p. 1-4, processing, via a Kalman filter, state characteristics from a plurality of sources including past observed data and present data from the GPS 15, navigator 20, first converter 21, second converter 23, tag reader 30, inertial measurement unit 18, wherein the state characteristics of each source are independently weighted depending upon the confidence level in the accuracy of the source), the third signal being configured to cause the robotic system to perform a task (see e.g. at least pg. 13, p. 1, using the filtered state characteristics to control traffic), the third signal is a weighted combination of the first and second signals (see e.g. at least pg. 12, p. 3), the weighted combination being based on the first and second confidence information (id., determining state characteristics by applying independent weights to the state characteristics from each source depending upon the confidence level in the accuracy of the source).
Additionally, Momose teaches limitations not expressly disclosed by Giras including namely: [output a second signal by a pre-configured predictor based on the pre-configured predictor receiving a sensory context] contemporaneously to a learning-predictor (see e.g. at least 17:62-18:22, Fig. 17, and related text, illustrating a fuzzy interference module outputting road traffic condition data in response to receiving vehicle driving parameters contemporaneously with a neural network module; see also e.g. at least 19:30-57, Fig. 19, and related text, illustrating a mode determining unit 32 and road surface detecting unit 33 both contemporaneously receiving vehicle driving parameters and producing output), [wherein the pre-configured predictor, operating contemporaneously to the learning predictor] (id.) and independent from a first signal (e.g. at least driver’s maneuvering state, id.), [is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal] (id., outputting road traffic condition data independent from the driver’s maneuvering state data).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Giras by configuring at least one processor to output a second signal by a pre-configured predictor based on the pre-configured predictor receiving the sensory context contemporaneously to the learning-predictor, wherein the pre-configured predictor, operating contemporaneously to the learning predictor and independent from the first signal, is configured to output the second signal based on a pre-configured configuration prior to receipt of the current teaching signal as taught by Momose in order to provide a vehicle running characteristic controlling method and apparatus for controlling a vehicle running characteristic so as to be optimum for the vehicle maneuvering state, which has been estimated by the aforesaid estimating method and apparatus, thereby enabling vehicle drive suited to an overall vehicle driving state, which includes the vehicle maneuvering state and environmental conditions (Momose: 2:19-26).

Regarding claim 41 Modified Giras discloses that, 
the pre-configured predictor produces the second signal based on prior training of a behavior of the robotic system (Giras:e.g. at least reference signatures, see e.g. at least pg. 7, p. 3, Fig. 2, and related text), 
the task comprises the robotic system navigating along a route (Giras:see e.g. at least pg. 1, p. 2, pg. 13, p. 1, Fig. 1, and related text); and
the current teaching signal causes the robotic system to learn the route, the current teaching signal corresponding to user input (Giras:see e.g. at least pg. 3, p. 3, pg. 5, p. 2, Fig. 2, and related text), the teaching signal corresponds to navigation of the route along a target trajectory in accordance with the task (Giras:see e.g. at least pg. 1, p. 2, pg. 13, p. 1).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662